Citation Nr: 0729041	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from March 2001 to 
May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for chronic anxiety disorder/bipolar 
depression with psychotic features.  

The veteran testified before Veterans Law Judges at the RO in 
May 2005 and January 2007.  The hearing transcripts have been 
associated with the claims file.  As these hearings were not 
conducted by the same Veterans Law Judge, a panel decision is 
necessary.  See 38 C.F.R. § 20.707 (2006).  

In January 2006, the case was remanded for further 
evidentiary development and the case was readjudicated in an 
August 2006 supplemental statement of the case.  
Subsequently, the veteran testified at a hearing before one 
of the undersigned Veterans Law Judges in January 2007, and 
she submitted additional evidence with a waiver of RO review 
in accordance with 38 C.F.R. § 20.1304.  Regrettably, the 
Board has determined that another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2006 remand, the Board directed the RO to 
schedule the veteran for a VA psychiatric examination to 
determine the etiology of any currently diagnosed psychiatric 
disability.  Specifically, the Board requested that the 
examiner provide an opinion as to whether it was at least as 
likely as not that any current psychiatric disability had its 
onset in service; or whether it was at least as likely as not 
that the veteran's service-connected migraines caused or 
aggravated any current psychiatric disability.  The veteran 
was scheduled for an examination in March 2006 and the 
examiner opined that the veteran's current psychiatric 
disability began after her period of active military service.  
However, he did not provide an opinion as to whether her 
psychiatric disability was caused or aggravated by her 
service-connected migraines.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, as a matter of law, the veteran is 
entitled to compliance with the Board's remand instructions.  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Since the January 
2006 remand directives have not been fully accomplished, the 
Board concludes that another remand is required.  

Additionally, in a statement received in May 2006, the 
veteran indicated that she was receiving Social Security 
Administration (SSA) disability benefits.  She requested that 
the records associated with that award be obtained in support 
of her claim.  However, those records have not been requested 
or obtained.  In order to satisfy the Board's duty to assist 
the veteran in the development of her claim, all SSA 
documents pertaining to the veteran, including any 
administrative decisions and the medical records relied upon 
concerning her claim must be obtained before a final decision 
is issued in this appeal.  See 38 C.F.R. § 3.159; 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain from the 
Social Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be clearly 
documented in the claims file.  

2.  The AMC or RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for her 
psychiatric disability since February 
2007.  After securing any necessary 
release, the AMC should obtain these 
records.  

3.  If the March 2006 examiner is 
available, the veteran's file should be 
returned to him for an addendum opinion on 
the question of whether the veteran's 
currently diagnosed psychiatric disability 
was caused or aggravated (permanently 
worsened beyond normal progress) by her 
service-connected migraines.  If 
aggravation is shown, the examiner should 
attempt to quantify the degree of 
aggravation if possible.  If that examiner 
is unavailable, or in his opinion, another 
examination is required to address the 
matter, the veteran should be scheduled 
for another VA psychiatric examination.  

4.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for a psychiatric disorder, 
including secondary to the service-
connected migraine headaches should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



			
            MARK D. HINDIN                                 
	D. C. SPICKLER
	            Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



_______________________________________
K. A. BANFIELD
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

